Citation Nr: 1336596	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with diabetic retinopathy. 

2.  Entitlement to service connection for amputation of toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran performed active military service from April 1968 to April 1970 and from November 21 to December 20, 1990.  He also served with Reserve components at various times. 

This case arises to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that in pertinent part determined that new and material evidence sufficient to reopen claims of service connection for hearing loss and for amputation of the toes of the right foot had not been submitted.

This appeal also arises from a June 2008 RO rating decision that reopened and then denied service connection for diabetes mellitus with diabetic retinopathy. 

In a January 2011 decision, the Board determined that an appeal of part of the June 2008 RO rating decision which denied service connection for diabetes mellitus with retinopathy was untimely.  The Board, also in pertinent part, remanded a petition to reopen a claim of entitlement to service connection for amputation of toes of the right foot.   

Other appellate issues that had been before the Board in January 2011 included a claim for entitlement to service connection for left ear hearing loss and tinnitus, which were later granted by a May 2012 rating decision by the Appeals Management Center (AMC).  The Veteran did not appeal this rating as to the effective date or initial ratings assigned and thus these matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

Thereafter the remaining appellate issues were returned to the Board, which in a June 2013 determination, revived the appellate issue of entitlement to service connection for diabetes mellitus with diabetic retinopathy, having found that the Veteran had in fact filed a timely appeal of this issue.  The Board also determined that the claim for entitlement to service connection for the right toe amputations was to be reconsidered on a de novo basis based on receipt of additional pertinent service department records subsequent to the prior final adjudication.  The Board then remanded these issues of entitlement to service connection for diabetes mellitus with diabetic retinopathy and for right toe amputations for additional due process adjudication in consideration of the additional service department records.  The Board also denied a remaining issue of entitlement to service connection for a right ear hearing loss in this decision.  

The remaining issues are now returned to the Board for additional consideration.  
This appeal is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the AMC, in Washington, DC.


REMAND

The Board finds that it is again necessary to remand this matter as certain actions requested in the June 2013 Board remand have not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  In short, the Board directed the AOJ to conduct a de novo readjudication of this matter, to include consideration of additional service department records that had been received in August 2010 that suggested diabetes began in 1982, which predates the Veteran's period of active service from November 21 to December 20, 1990.  The AOJ was to determine whether the diabetes predated any period of active service and was aggravated therein.

Instead, the AOJ in a July 2013 supplemental statement of the case (SSOC) denied this matter solely on the basis that the Veteran failed to respond to a June 2013 duty to assist letter that specifically requested he provide information about medical treatment received from active service to the present and to submit releases for treatment records as necessary.  The SSOC failed to address the service department records and also did not consider the VA and other treatment records in the claims folder and electronic record (to include more than 500 pages of VA treatment records from 2010 to 2012 in Virtual VA).  The treatment records currently in the file include an August 28, 2012 record which now suggests the Veteran's diabetes existed since youth, which if determined to be true, would be very significant in terms of adjudicating this matter as it raises the possibility of diabetes preexisting all periods of active service.  

Additionally, the AOJ has failed to fulfill the VA's duty to notify and assist in the instance of this particular Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  This Veteran is shown to be legally blind by the VA's own medical treatment records and the VA personnel were aware of this in a September 2012 report of contact which revealed he was contacted by telephone regarding an unrelated matter due to his blindness.  However there is no evidence that the June 2013 notice that he did not respond to was provided to him other by a written letter.  Given the special circumstances of the Veteran's blindness, the AOJ must exercise reasonable efforts to accommodate the Veteran when requesting his assistance in obtaining evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess any records not already associated with the claims file or electronic record, showing treatment the Veteran received for diabetes and for amputations since service, to include any treatment for diabetes prior to any active period of service (including childhood) as well as thereafter.  Attempts should be made to obtain any outstanding records identified.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  Due to the Veteran's blindness, efforts to obtain such evidence must include attempts to accommodate his blindness, to include contacting him by telephone as well as any other accommodations deemed necessary.  

2.  The AOJ must review the entire file and ensure that all notification and development necessary to comply with 38 U.S.C.A. §§ 5103, § 5103A, and 38 C.F.R. § 3.159 is fully satisfied. 

3.  After the development requested above has been completed to the extent possible (to include arranging for examination of the Veteran, if warranted), the AOJ must re-adjudicate the claims for service connection for diabetes mellitus with diabetic retinopathy and for amputation of the right toes secondary to diabetes mellitus.  If it is determined that diabetes mellitus pre-existed the Veteran's period of active military service from April 1968 to April 1970 or from November 21 to December 20, 1990, then the RO must consider the claim under a theory of aggravation of a pre-existing disability, including whether the presumption of soundness applies.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B 7112 (West Supp. 2013).   



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

